Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 14-23 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.
In regard to Claim 14, the following limitations can be performed as a mental process by a human being alone:
Method for a [human being acting as] an […] exercise selection system to […] select physical exercises to propose to a user […]
wherein the method comprises the following steps:
-    classifying a predefined collection of physical exercises […] according simultaneously to the user’s objectives, to the physical attributes that these physical exercises allow to reinforce and/or activate, and for each physical attribute the levels for which these physical exercises are appropriate, said collection comprising a first physical exercise and a second physical exercise;

-    [receiving] input[…] by the user of personal data comprising at least one user objective;
-    [receiving data regarding] the level of the user for different physical attributes;
-    during the performance of the first physical exercise, [receiving] deliberately enter[ed] feedback [from the user] in order to indicate a sensation of the user during the performance of said first physical exercise…said entering being unprompted;
-    […] selecting […] the second physical exercise on the basis of said user objective entered by the user, of one or several physical attributes to be reinforced and/or activated as determined according to the level of the user for this attribute, and of said user feedback entered by the user, wherein [the suggestion of exercises] evolves over time to […] select the second physical exercise…the classification […] of the physical exercises proposed to the user…the user feedback.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “mobile device and a motion sensor, wherein said user wears said mobile device and said motion sensor, said motion sensor comprising a three-axis accelerometer,” employing machine learning, and/or a “database” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “mobile device and a motion sensor, wherein said user wears said mobile device and said motion sensor, said motion sensor comprising a three-axis accelerometer,” employing machine learning, and/or a “database” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification and text regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20050181347 A1 by Barnes et al (“Barnes”), in view of PGPUB US 20150005911 A1 by Lake, II et al (“Lake”), further in view of PGPUB US 20160220176 A1 by Desnerck et al (“Desnerck”).
In regard to Claim 14, Barnes teaches a method for causing an automatic exercise selection system to automatically select physical exercises to propose to a user, […],
wherein the method comprises the following steps:
-    classifying a predefined collection of physical exercises in a database according simultaneously to the user’s objectives, to the physical attributes that these physical exercises allow to reinforce and/or activate, and for each physical attribute the levels for which these physical exercises are appropriate, said collection comprising a first physical exercise and a second physical exercise;

(workout blocks are stored in the database 22 based on workout group and fitness level from which the exercise based curriculum will be determined, ¶ 0011, 0082-0087; Figure 9; in regard to “physical attributes”, workout blocks are stored in the database 22 by workout group, e.g. cardio, core, strength, flexibility, ¶ 0087);
-    inputting […] by the user of personal data comprising at least one user objective;
(profile screen allows entry of vital statistics, ¶ 0048, Fig.4; user can alter the long term goal or set the daily focus goal, ¶ 0083-0084);
-    testing […] of the level of the user for different physical attributes;
(user performs physical tests and enters them into the system using the input device 14 to determine the user's current fitness level, ¶ 0048, Fig.1; examples of exercises provided in ¶ 0053-0081); 
-    […] deliberately entering a feedback […], in order to indicate a sensation of the user [regarding] said first physical exercise […] if the user likes the exercise […];
(user enters their perceived exertion level, using the input device 14, from “Tired” to “O.K.” to “Feeling Great”, ¶ 0050; the recommendation may have been made on the grounds of the user input “Tired” to a query of their perceived exertion level during a relatively easy cardio evaluation routine, ¶ 0082; block 40 is a precursor to block 36, Fig.2A; see also paragraphs 45, 102, and 161 and Figure 2A, selections 36 and 40.  In regard to “feedback…to indicate…if the user likes the exercise” see, e.g., p50, “feeling great”, which is feedback that indicates that the user likes the exercise);
-    automatically selecting…user feedback;
(see, e.g., Figure 2A, selection 36 and, e.g., p45 and 102);
Furthermore, while Barnes teaches the user wearing a fitness device (paragraph 9) it may not teach all of the remaining limitations, however, in an analogous reference Lake teaches:
wherein said automatic exercise selection system comprises a watch and a motion sensor, said motion sensor comprising a three-axis accelerometer with a pushbutton or a touch screen
(see, e.g., paragraphs 5, 41,48, 55, 62, 85, 87, 90, and 102);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the use of the mobile device and motion sensors as well as employing the associated computer programming for characterizing motion data and providing feedback as taught by Lake into the method otherwise taught by Barnes in order to provide an exercise curriculum that more closely matches the needs of the user by capturing additional motion data concerning how well the user was or was not performing the exercise.

	Furthermore, while Lake teaches at, e.g., p41 the personal computing device being wearable as well as connected to a smart watch it may not necessarily teach the device being integrated into the smart watch, however, it would have been obvious to have made the two devices integral to one another in order to simplify their construction.  See MPEP 2144.04(V)(B).

	Furthermore, while Barnes teaches the user inputting feedback in regard to how difficult the exercise it may not teach all of the remaining limitations, including that the user deliberately enters an unprompted feedback in order to indicate a sensation of the user during the performance of a physical exercise, however, in an analogous reference, Desnerck teaches those limitations (see, e.g., paragraph 59).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the programming taught by Desnerck to the method taught by the otherwise cited prior art references, in order to more accurately capture the user's reaction to the difficulty of the exercise being performed by also capturing that difficulty during the performance via inputs to the touch screen of the mobile device.

In regard to Claim 15, Barnes teaches these limitations.  See, e.g., paragraphs 45, 102, and 161 and Figure 2A, selections 36 and 40.
In regard to Claim 16, while Barnes teaches automatically selecting successive exercises, Lake teaches these limitations:
automatically determining a signature of movement…
wherein said signature of the movement of said user comprises…
(see, e.g., paragraph 48 in regard to capturing "data associated with bodily movement," including data regarding “speed" and "force."  See, e.g., paragraph 51 in regard to the computer application identifying and classifying an exercise (“signature of movement”) based on an analysis of the data associated with bodily motion.  This is also within the BRI of "always determine automatically on the basis of acceleration data...as long as the user performs the physical” exercise" to the extent that Lake teaches only ("always") employing the computer application ("determine automatically"), and not some manual method, in order to provide the analysis of the user's motion (“as long as the user performs a physical exercise”));
[providing feedback] on the basis of said signature of the movement of said user during the performance of a physical exercise 
(see, e.g., paragraph 53 and 120 in regard to providing feedback to the user based on the user's form score, feedback including modifying the user's exercise form.);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the use of the device and motion sensors as well as employing the associated computer programming for characterizing motion data and providing feedback as taught by Lake into the method otherwise taught by Barnes, and specifically thereby employing the generated user form score as taught by Lake, as a factor to be used to automatically select a physical exercise as taught by Barnes, as well as employed the device taught by Lake as a wearable device as taught by Barnes, in order to provide an exercise curriculum that more closely matches the needs of the user.

In regard to Claim 17, Barnes teaches these limitations.  See, e.g., paragraphs 45, 102, and 161 and Figure 2A, selections 36 and 40.workout blocks are stored in the database 22 by workout group, e.g. cardio, core, strength, flexibility, ¶ 0087.
In regard to Claim 18, Barnes teaches these limitations:  the fitness level of workout blocks (e.g. level 1 - easy to level 5 - hard), ¶ 0087).
In regard to Claim 19, Barnes teaches these limitations:  define level of proficiency within a sport, ¶ 0013, 0033, 0035, Table 1.
In regard to Claim 20, see rejection of Claim 14.
In regard to Claim 21, Barnes teaches these limitations:  profile screen is displayed for entry in data fields of height, weight, ¶ 0048; age, gender shown in Fig.4.
In regard to Claim 22, Barnes teaches these limitations:  user is guided through the fitness evaluation when, block 30 if Fig.2A, when they are building their personal profile, then again after every 10th workout through the physical challenge, ¶ 0151-0152; when user takes the physical challenge, the goals and curriculum are modified based on the user’s detected fitness deficiencies, ¶ 0082-0056, Fig.2A).

In regards to Claim 23, Barnes teaches these limitations:
wherein one or several physical exercises are regrouped in a training unit 
(each session formed from an arrangement of multiple workout blocks, these blocks are arranged by the software heuristics to form each session, ¶ 0087; Fig.9 shows arrangement of workout blocks into a workout session, ¶ 0133; users customize their workouts by selecting a focus area and a workout is assembled that integrates their daily desired focus area with their overall fitness goals, ¶ 0137),
wherein one or several training units are regrouped in sessions having a total duration of a whole number of weeks, for example 3 weeks 
(curriculum is a multi-session workout schedule, ¶ 0087; typical user of the program may see progress after 3-4 weeks, ¶ 0052; after each focus area is completed, the program will gather user feedback to further modify the curriculum, ¶ 0113, 0126), 
wherein reference exercises are integrated in each session so as to cause the training to evolve according to the level achieved at the time t+l as compared to the level reached at the time t 
(periodic physical challenges, block 30 in Fig.2A is used to track’s a user’s “hard progress” of improvement as demonstrated by a quantifiable change in user’s performance, ¶ 0151-0152; planned workout schedule is adjusted to accommodate user’s progress, ¶ 0007-0008)”.
Response to Arguments
	Applicant argues on page 4 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    326
    658
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  The claimed watch, motion sensor, haptics, database, etc., are not identified in the rejection as being part of the abstract idea.  Furthermore, Applicant’s claims are directed to receiving/collecting various data, analyzing that data, and providing outputs based on that analysis and such subject matter has been held by the CAFC to be patent ineligible in decisions such as, e.g., Electric Power Group. 

	Applicant argues on page 5 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    330
    625
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant cited no legal authority in support of its argument that it has claimed a “practical application”.  Furthermore, Applicant appears to be arguing that its claimed invention has is useful and thereby has utility, however, that is a separate burden under 101 from subject matter eligibility. See MPEP 2104(III) and (IV). 

	



	Applicant also argues on page 5 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    287
    648
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s specification contains essentially zero disclosure as to how to make and/or use its claimed invention in terms of it comprising a watch.  The sole disclosure in this regard is in paragraph which only mentions that the device could be embodied as a watch.

    PNG
    media_image4.png
    222
    577
    media_image4.png
    Greyscale

Applicant’s limited disclosure could not be enabling were such a watch embodiment not already generic, well-known, and conventional at the time of Applicant’s filing.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statement of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715